Order as resettled, denying motion to confirm report of official referee and re-referring matter to official referee affirmed, with ten dollars costs and disbursements. No opinion. Rich, Hagarty, Carswell and Scudder, JJ., concur; Lazansky, P. J., dissents on the ground that the injunction as modified by this court, and to avoid which a trial was necessary, was insignificant and inconsequential as compared to the injunction pendente lite granted by the Special Term, and this the learned *619referee does not seem to have taken into consideration. There should be a new hearing.